United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2311
                                  ___________

Evelia Herrera Davila,                 *
                                       *
            Petitioner,                *
                                       *
      v.                               * Petition for Review of an
                                       * Order of the Board of
John Ashcroft,                         * Immigration Appeals.
                                       * [UNPUBLISHED]
            Respondent.                *
                                  ___________

                            Submitted: July 21, 2004
                               Filed: August 6, 2004
                                ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Evelia Herrera Davila (Herrera), a native and citizen of Guatemala, petitions
for review of an order of the Board of Immigration Appeals (BIA) affirming an
Immigration Judge’s (IJ’s) denial of her application for asylum and withholding of
removal.

      After careful review of the record, we deny the petition because substantial
evidence on the record as a whole supports the IJ’s conclusions. See
Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004) (standard of
review). We agree with the BIA that Herrera failed to show past persecution based
on political opinion, see Al Tawm v. Ashcroft, 363 F.3d 740, 743 (8th Cir. 2004)
(mere presence of some physical harm does not require finding of past persecution),
or a well-founded fear of future persecution, see Melecio-Saquil v. Ashcroft, 337 F.3d
983, 987 (8th Cir. 2003) (record supported IJ’s finding that asylum applicant who
claimed he had been beaten by guerrillas in mid-1980’s lacked well-founded fear of
future persecution due to “dramatic changes in Guatemala after the 1996 peace
accords”); Perinpanathan v. INS, 310 F.3d 594, 599 n.1 (8th Cir. 2002) (State
Department reports are persuasive authority for determining whether asylum-seeker
has well-founded fear of future persecution). Because we agree with the IJ’s decision
as to asylum, we also uphold the IJ’s decision as to withholding of removal. See
Francois v. INS, 283 F.3d 926, 932-33 (8th Cir. 2002) (standard for withholding of
removal is more onerous than asylum standard).

      Finally, Herrera’s challenge to the BIA’s summary-affirmance procedure is
unavailing because she received a full hearing before an IJ, a detailed and reasoned
opinion from the IJ, an opportunity to present arguments to the BIA, and a decision
from a BIA member. See Loulou v. Ashcroft, 354 F.3d 706, 708-09 (8th Cir. 2003),
amended by No. 02-3004, slip op. (8th Cir. Apr. 28, 2004).

      Accordingly, we deny the petition.

                       ______________________________




                                         -2-